IN THE   COURT    OF    CRIMINAL   APPEALS


                                     OF    TEXAS




                                NO.PD-0179-15
                                                                       RECEIVED
                                                                     COURT OF CRIMINAL APPFAi.S

                                                                          JUN 29 2015
JOSE   GONZALES   III/

          Appellant/                                                 Abel Acosta, Gter?-



                                                                            FILED IN
v•                                                                COURT OF CRIMINAL APPEALS
TBE STATE OF TEXAS                                                        J|j|\J £0 2015


                                                                       Abel Acosta, Clerk


               APPELLANT'S    MOTION FOR       EXTENSION OF   TIME


Comes Nov Jose Gonzales III/ hereinstyled/ Appellant/                   files this

motion for extension of time:in the above-mentioned and entitled

Cause. Appellant was order on June 17/ 2015 to resumhit his Petition

because the petition exceeds the proper length/ 9.4(i)(2)(D).

Appellant needs an additional 60 days to prepare and resubmit

petition for the complexites of the issues presented for review.

                             () Granted () Denied



signed this       23 Day of June 2015




     Judge Presiding

                                                   Respectfully su.

                                                   By:

                                                   Pro/se^/Jose Gonzales III
                                                                  #1332029

                                                   James V. Allred        Unit
                                                   2101 FM 369 N.

                                                   Iowa   Park/   Texas   76367

                                          1.